Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to application filed on 8/20/2021 and approved Terminal Disclaimer on 4/13/2022.

Allowable Subject Matter

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art
of record teaches nor fairly suggests all the limitations recited in the claims. Specifically,
none of the prior art of record teaches or suggests “ receiving from a requestor via a client device, at a proxy device, a resource request 5associated with a hosted resource, wherein the hosted resource is associated with a version-control tag; determining, by the proxy device, based on the version-control tag, information indicating a current state of the hosted resource; obtaining, by the proxy device, user management information associated with the 10requestor; and conditionally dispatching a processed resource request from the proxy device to a resource host based, at least in part, on the current state of the hosted resource and the user management information.” These limitations, taken in context of the entire claims are allowable over prior art of record.


The closest prior art made of record which is considered pertinent to applicant's
disclosure.
Innes et al. U.S. Patent Pub. No. 2015/0365412. Secured Access to Resources Using a Proxy.
Van Der Linden et al. U.S. Patent Pub. No. 2014/0052864, Systems and Methods for Establishing a cloud Bridge Between Resources.
Kumarasamy et al. U.S. Patent Pub. No. 2016/0154707.

Any comments considered necessary by applicant must be submitted no later that
the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2443